198 S.W.3d 199 (2006)
Patricia SHOCKLEY, Respondent,
v.
DIRECTOR OF REVENUE, Appellant.
No. ED 87000.
Missouri Court of Appeals, Eastern District, Division Three.
August 15, 2006.
William G. Buchholz, II, Clayton, MO, for respondent.
Cheryl Caponegro Nield, Jefferson City, MO, for appellant.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J. and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
The Director of Revenue appeals the judgment reinstating Patricia Shockley's driving privileges.
The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).